                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH DAKOTA
                                 WESTERN DIVISION


DAKOTA RURAL ACTION, DALLAS
GOLDTOOTH, INDIGENOUS
ENVIRONMENTAL NETWORK, NDN
COLLECTIVE, SIERRA CLUB, and
                                                 Case No.: 5:19-cv-5026
NICHOLAS TILSEN,
                                                 PLAINTIFFS’ MEMORANDUM IN
              Plaintiffs,
                                                 SUPPORT OF THEIR MOTION FOR A
vs.                                              PRELIMINARY INJUNCTION
KRISTI NOEM, in her official capacity as
Governor of the State of South Dakota, JASON
RAVNSBORG, in his official capacity as
Attorney General, and KEVIN THOM, in his
official capacity as sheriff of Pennington
County,
              Defendants.




          PLAINTIFFS’ MEMORANDUM IN SUPPORT OF THEIR MOTION FOR A
                        PRELIMINARY INJUNCTION

       Plaintiffs move this Court to preliminarily enjoin enforcement of South Dakota Codified

Laws §§ 22-10-6 and 22-10-6.1 (together, “Criminal Statutes”) and South Dakota S.B. 189, 2019

Leg. Session (S.D. 2019), to be codified in South Dakota Codified Laws § 20-9-1, et. seq. (“Riot

Boosting Act” or “Act”) (collectively, “Challenged Laws” or “Laws”).


                                      INTRODUCTION

       The Challenged Laws unconstitutionally burden Plaintiffs and countless others who seek

to exercise their First Amendment right to protest. The Laws target protected speech and are not

narrowly tailored to achieve any compelling government interest in preventing violence, force, or

riots. They are also fatally overbroad. The Laws thus violate the First Amendment both facially
and as applied to Plaintiffs. Additionally, the Laws are impermissibly vague. By forcing

Plaintiffs to choose between forgoing their constitutional rights or facing the threat of sanctions,

the Challenged Laws impose ongoing, irreparable harm on Plaintiffs. Therefore, for the reasons

stated below, this Court should grant Plaintiffs’ Motion for a Preliminary Injunction.


                                    STATEMENT OF FACTS

        I.      The Challenged Laws

        South Dakota law defines a “riot” as “[a]ny use of force or violence or any threat to use

force or violence, if accompanied by immediate power of execution, by three or more persons,

acting together and without authority of law.” S.D.C.L. § 22-10-1. Unlike the Challenged Laws,

the state’s definition of riot includes an imminence element requiring “immediate power of

execution.” Id. As described more fully below, this is an essential element of a constitutionally

sound incitement statute.

        With the 2019 addition of the Riot Boosting Act, South Dakota now has three laws that

prohibit “boosting” or “encouraging” violence at a riot. See S.D.C.L. §§ 22-10-6, 22-10-6.1; Act

§ 2. S.D.C.L. § 22-10-6.1 provides in full, “Any person who does not personally participate in

any riot but who directs, advises, encourages, or solicits other persons participating in the riot to

acts of force or violence is guilty of a Class 5 felony.” S.D.C.L. § 22-10-6 provides in full, “Any

person who participates in any riot and who directs, advises, encourages, or solicits other persons

participating in the riot to acts of force or violence is guilty of a Class 2 felony.”

        The most recent of the laws, the Riot Boosting Act, passed the State Legislature on

March 11, 2019 and was signed by Governor Kristi Noem on March 27, 2019, taking effect

immediately.




                                                   2
       The Riot Boosting Act provides, in relevant part:

       “In addition to any other liability or criminal penalty under law, a person is liable
       for riot boosting, jointly and severally with any other person, to the state or a
       political subdivision in an action for damages if the person:

       (1) Participates in any riot and directs, advises, encourages, or solicits any other
       person participating in the riot to acts of force or violence; [or]

       (2) Does not personally participate in a riot but directs, advises, encourages, or
       solicits other persons participating in the riot to acts of force or violence.”

Act § 2.

       In addition, the Act provides that “[a] defendant who solicits or compensates any other

person to commit an unlawful act or to be arrested is subject to three times a sum that would

compensate for the detriment caused.” Id. § 4 (emphasis added).

       Under the Act, “person” is defined broadly as “any individual, joint venture, association,

partnership, cooperative, limited liability company, corporation, nonprofit, other entity, or any

group acting as a unit.” Id. § 1.

       The Act also creates a “riot boosting fund,” to be filled with damages paid by those who

violate the Act. Id. § 5. Money from the fund may be used to pay either for damages from a riot

or it “may be transferred to the pipeline engagement activity coordination expenses fund.” Id.

The Act also allows “any third party having an interest in preventing a riot or riot boosting” to

enter an agreement with the State “to establish joint representation of a cause of action under

section 2 of this Act.” Id. § 3. This includes TransCanada Keystone Pipeline, LP

(“TransCanada”), described further below, which has a financial incentive to agree with the State

to prosecute as many claims as possible under the law to deter opponents of the pipeline.




                                                 3
       II.     The Keystone XL Pipeline

       TransCanada, a Canadian company, plans to build and operate an oil pipeline, known as

the “Keystone XL pipeline,” to transport heavy crude oil across the border between

Saskatchewan, Canada and Montana, and then south through South Dakota and Nebraska. In

South Dakota, TransCanada plans for the pipeline to cross through the following counties:

Harding, Perkins, Butte, Pennington, Meade, Haakon, Jones, Lyman, and Tripp.

       The United States initially denied TransCanada’s application to build the pipeline on

November 6, 2015. See Indigenous Envtl. Network v. United States Dep't of State, No. CV-17-

29-GF-BMM, 2017 WL 5632435, at *2 (D. Mont. Nov. 22, 2017). On January 24, 2017,

President Trump issued a Presidential Memorandum Regarding Construction of the Keystone

XL Pipeline inviting TransCanada to reapply. Id. The State Department received a renewed

application from TransCanada on January 26, 2017, and approved it on April 4, 2017. Id.

       In November 2017, the Indigenous Environmental Network (“IEN”), a plaintiff in this

case, sued the State Department and others in federal district court in Montana alleging that the

issuance of the permit violated the Administrative Procedure Act, National Environmental Policy

Act, and Endangered Species Act. In November 2018, the court granted partial judgment to both

parties and enjoined TransCanada “from engaging in any activity in furtherance of the

construction or operation of Keystone and associated facilities.” Indigenous Envtl. Network v.

United States Dep't of State, 347 F. Supp. 3d 561, 591 (D. Mont. 2018); see also Indigenous

Envtl. Network v. United States Dept. of State, No. CV-17-29-GF-BMM, 2019 WL 652416 (D.

Mont. Feb. 15, 2019). On March 15, 2019, the Ninth Circuit Court of Appeals denied

TransCanada’s motion for a stay of the injunction pending appeal. Construction is currently

enjoined.



                                                 4
       III.    Government Support for the Act

       According to the State’s website, the Riot Boosting Act is a “legislative solution[] that

allows for an orderly construction process for this pipeline and others,” and it is “the result of”

Governor Noem’s discussions “with TransCanada, public safety, law enforcement officials,

lawmakers, and other stakeholders.” South Dakota State News,

http://news.sd.gov/newsitem.aspx?id=24203 (last visited April 8, 2019). The Governor did not

meet with Native American tribes or environmental groups as part of this process.

       At a press conference in support of the Act, Governor Noem stated that a goal of the Act

is to “shut down” “entities that want to come in and create disruption on a build.” See March 4,

2019 “Press Conference” of Governor Noem found at

https://www.youtube.com/watch?v=IDHe5cjxgRU at minute 6:24-6:50. Governor Noem cited

George Soros, a supporter of progressive causes, as one “entity” the State hopes to “shut down”

with the Act. Id. She stated that the Act is aimed at “those who are in the state actively using

disruptive activity or violent activity to do harm or disruption to the project,” including those

who “slow this operation down.” Id. at 11:15-11:34 (emphasis added). 1

       IV.     Plaintiffs’ Protests

       Plaintiffs fear prosecution under the criminal statutes, and imposition of civil liability

under the Act. Plaintiffs oppose the Keystone XL pipeline for several reasons. These include but

are not limited to the government’s and companies’ failure to consult with tribes regarding the

pipeline and the threat it, and the fossil fuel industry generally, poses to the environment.




1
 If Defendants deny these statements, Plaintiffs reserve the right to request that the Court take
judicial notice of this information. See Fed. R. Evid. 201.

                                                  5
       Plaintiffs have provided, and plan to continue providing, funding, training, and other

advice and encouragement to individuals who plan to protest the Keystone XL pipeline.

Plaintiffs are not inciting and do not plan to incite any individuals to commit imminent violent or

forceful actions. To the contrary, Plaintiffs advocate against the use of violence. Plaintiffs plan to

advise and encourage others to protest the pipeline through peaceful methods.

    A. Dakota Rural Action

       Dakota Rural Action (“DRA”) is a nonprofit organization that supports protest by

landowners in South Dakota related to land use. Exhibit 1, Declaration of Dakota Rural Action

(“DRA Decl.”) ¶¶ 1-3. DRA strongly objects to tar sands development, 2 TransCanada’s use of

eminent domain, and the way TransCanada threatened landowners with loss of their land through

eminent domain during the initial proposal for the pipeline. Id. ¶¶ 4-5. At that time, DRA helped

South Dakota landowners organize the group Protect South Dakota Resources to share the

burden of legal expenses and to negotiate collectively with TransCanada. See

https://www.dakotarural.org/issues/keystone-xl-pipeline/.

       Since then, DRA has organized landowners along the Keystone XL route to ensure that

land, water, and resources are protected if the pipeline is constructed in South Dakota. Id.; DRA

Decl. ¶ 7. Additionally, DRA has funded, advised, and encouraged individuals to peacefully

resist the pipeline. DRA Decl. ¶ 4. DRA also educates and organizes the public, including

ranchers and environmentalists, regarding the State’s permitting process and urges individuals to




2
  Tar sands are a mixture of sand, clay, water, and bitumen, a thick black oil that can be refined
into synthetic crude oil. Mining tar sands poses a grave risk to the nearby environment as the
mining process produces substantial waste and can pose a risk to nearby water supplies.
American GeoSciences Institute, “What are tar sands?” found at
https://www.americangeosciences.org/critical-issues/faq/what-are-tar-sands; see also DRA Decl.
¶ 6.
                                                  6
ask the South Dakota Public Utilities Commission to deny Keystone XL’s permit. Id. ¶ 8. And

DRA has been working and continues to work with its landowner members to ensure that the

issues and concerns raised by the Keystone XL pipeline proposal are recognized and addressed

throughout the state and federal permitting processes, and through local ordinances and state

legislation. Id. ¶ 9.

    B. The IEN Plaintiffs

        Indigenous Environmental Network (“IEN”) is a nonprofit organization that works with

indigenous individuals and grassroots community groups to protect their sacred sites, land,

water, air, natural resources, and the health of their people and all living things, and to build

economically sustainable communities. Exhibit 2, Declaration of Indigenous Environmental

Network (“IEN Decl.”) ¶¶ 1-2. Dallas Goldtooth is an organizer for IEN. Exhibit 3, Declaration

of Dallas Goldtooth (“Goldtooth Decl.”) ¶ 1.

        IEN and Mr. Goldtooth (collectively, “IEN Plaintiffs”) support frontline communities

fighting environmental injustice through educational forums, information sharing, and trainings

on peaceful civil disobedience. IEN Decl. ¶ 8; Goldtooth Decl. ¶ 5. They will continue to provide

trainings and community awareness workshops along the route of the pipeline. Id. The IEN

Plaintiffs have funded travel for individuals who have participated in peaceful protests and they

will fund travel for individuals who plan to participate in peaceful protests against the pipeline.

IEN Decl. ¶ 9.

        IEN is also part of the Promise to Protect alliance, a group that is leading training

sessions around the country to “educate, empower, and elevate the voices and skills of

community members to take back their land and push out extractive oil and gas companies.” See

Promise to Protect training sign-up description at https://actionnetwork.org/events/miami-



                                                  7
sunday; IEN Decl. ¶ 10; Goldtooth Decl. ¶ 6. Through the Promise to Protect trainings, the IEN

Plaintiffs will help to encourage, advise, and train individuals who will set up prayer camps,

legal protests on public highways, and use their bodies to peacefully resist the construction of the

pipeline. IEN Decl. ¶ 11; Goldtooth Decl. ¶ 7.

       Mr. Goldtooth, in addition to his work with IEN, also plans to advocate against the

construction of the Keystone XL pipeline in his personal capacity. Goldtooth Decl. ¶ 8. He

currently uses, and plans to continue to use, his personal social media accounts to educate others

about the dangers of the Keystone XL pipeline and to encourage others to oppose the pipeline.

Id. ¶ 9. He also plans to continue to use his social media channels as a medium for citizen

journalism, a practice which includes asking viewers to support those opposing the pipeline’s

construction. Id. ¶ 10.

   C. The NDN Plaintiffs

       NDN Collective is a nonprofit organization that seeks to increase philanthropic and

capital investment in Native communities; to use trainings, leadership development, and

education to prepare Indigenous communities to create sustainable outcomes for their people and

planet; and to develop a political agenda for activism related to the Indigenous community goals

of, among other things, protecting and defending their land, air, water and the planet. Exhibit 4,

Declaration of NDN Collective (“NDN Decl.”) ¶¶ 1, 3. Nicholas Tilsen is the President of NDN

Collective. Exhibit 5, Declaration of Nicholas Tilsen (“Tilsen Decl.”) ¶ 1.

       NDN Collective is one of the original signers of the Promise to Protect alliance. NDN

Decl. ¶ 6. NDN Collective has participated in organizing meetings relating to the resistance

against the Keystone XL pipeline and has hosted meetings with protesters and organizers. Id. ¶ 7.

NDN Collective and Mr. Tilsen (collectively, “NDN Plaintiffs”) plan to continue encouraging



                                                 8
and collaborating with protesters. NDN Decl. ¶ 8; Tilsen Decl. ¶ 8. The NDN Plaintiffs will help

to encourage, advise, and train individuals who will set up prayer camps, legal protests on public

highways, and use their bodies to peacefully resist the construction of the pipeline. NDN Decl. ¶

9; Tilsen Decl. ¶ 9.

       The NDN Plaintiffs are raising money to support Native-led resistance to the pipeline and

they will employ community organizers to work with communities along the path of the pipeline

who are directly impacted by it. NDN Decl. ¶ 10; Tilsen Decl. ¶ 10. NDN Collective’s work in

protesting the pipeline is one part of its comprehensive approach to rebuilding Native economies

and communities and ensuring that they have the resources to defend their communities from

harmful and exploitative resource extraction. NDN Decl. ¶ 11.

   D. Sierra Club

       Sierra Club is the nation’s oldest grassroots organization dedicated to the protection and

preservation of the environment. Exhibit 6, Declaration of Sierra Club (“Sierra Club Decl.”) ¶ 1.

Sierra Club does not condone, engage in, or advocate for any acts of violence or property

destruction and never has. Id. ¶ 7. Sierra Club has participated in Board-approved non-violent

civil disobedience on several occasions, including a 2013 protest against Keystone XL in front of

the White House and a non-violent protest against the Line 3 pipeline in Minnesota in 2018. Id. ¶

8. In the future, Sierra Club expects to consider participation in other such non-violent civil

disobedience actions from time to time as part of its overall advocacy efforts. Id. ¶ 9.

       Furthermore, Sierra Club and its members engage in and promote numerous forms of

lawful speech in opposition to the Keystone XL pipeline. Id. ¶ 10. This speech includes, but is

not limited to: submitting comments to government agencies, speaking at public hearings, and

encouraging members of the public to do the same; educating the public about the risks and



                                                  9
impacts of Keystone XL through social media, online materials, newspaper op-eds, and other

mediums; organizing or participating in peaceful and lawful public protests or rallies; and

providing funding and other support to non-profit organizations that share Sierra Club’s

commitment to opposing Keystone XL through all lawful means available. Id. ¶ 11.

         V.      The Challenged Laws’ Harm to Plaintiffs

         Due to their current and planned activity, Plaintiffs now fear criminal and civil sanctions

under the Challenged Laws. DRA Decl. ¶¶ 10-11; IEN Decl. ¶¶ 12-13; Goldtooth Decl. ¶¶11-12;

NDN Decl. ¶ 13; Tilsen Decl. ¶¶ 11-12; Sierra Club Decl. ¶¶ 12-13. The trainings, funding, and

other support Plaintiffs have planned for the anti-pipeline protests could, if carried out, violate

the Challenged Laws. Plaintiffs fear liability under the Act and criminal statutes notwithstanding

their lack of intent to cause a riot or to incite violent or forceful activity. Id. Plaintiffs must

choose between encouraging and advising pipeline protesters, on the one hand, and exposing

themselves to prosecution and civil liability under the Challenged Laws, on the other.

                                             ARGUMENT

    I.        Standard Governing the Issuance of a Preliminary Injunction

         When considering whether to grant a preliminary injunction, a court must consider four

factors: “(1) the threat of irreparable harm to the movant; (2) the state of the balance between this

harm and the injury that granting the injunction will inflict on other parties litigant; (3) the

probability that movant will succeed on the merits; and (4) the public interest.” Dataphase Sys.,

Inc. v. C L Sys., Inc., 640 F.2d 109, 113 (8th Cir. 1981). In order to obtain preliminary relief, the

movant is not required to show a greater than 50% chance of success on the merits of the claim;

instead, the question is whether the balance of equities so favors the movant that justice requires

the court to intervene until the merits are determined. Id. at 113; S. Div. First Premier Bank v.

U.S. Consumer Fin. Protection Bureau, 819 F. Supp. 2d 906, 912 (D.S.D. 2011) (“A plaintiff is

                                                    10
required to make only a prima facie showing that there has been an invasion of its rights . . . .”

(citation omitted)).

         “Where a preliminary injunction is sought to enjoin the implementation of a duly enacted

statute, [] district courts [must] make a threshold finding that a party is likely to prevail on the

merits.” Planned Parenthood Minn., N.D., S.D. v. Daugaard, 799 F. Supp. 2d 1048, 1053

(D.S.D. 2011) (alterations in original) (quoting Planned Parenthood Minn., N.D., S.D. v. Rounds,

530 F.3d 724, 732-33 (8th Cir. 2008) (en banc)). At the same time, “[w]hen a Plaintiff has shown

a likely violation of his or her First Amendment rights, the other requirements for obtaining a

preliminary injunction are generally deemed to have been satisfied.” Phelps-Roper v. Troutman,

662 F.3d 485, 488 (8th Cir. 2011), overruled on other grounds by Phelps-Roper v. City of

Manchester, 545 F.3d 678 (8th Cir. 2012).

         Plaintiffs are entitled to a preliminary injunction. Plaintiffs have a strong likelihood of

success because the Challenged Laws impose content-based restrictions on their protected

speech in a manner that is overbroad, vague, and fails to vindicate any valid state interest.

Because they subject Plaintiffs to the untenable choice between self-censorship and risking

criminal and civil liability, the Laws impose irreparable harm, threaten the public interest, and tip

the balance of equities heavily in favor of granting a preliminary injunction. Thus, all four

factors favor the grant of a preliminary injunction.

   II.      Plaintiffs are Likely to Succeed on the Merits.

         Plaintiffs have a strong likelihood of success on the merits because the Challenged Laws

are unconstitutional as content-based regulations of protected, non-incitement speech that are not

narrowly tailored to a compelling government interest. In addition, even assuming that a narrow




                                                   11
band of speech covered by the Challenged Laws is unprotected, these laws are fatally overbroad

and impermissibly vague.

   A. The Challenged Laws Are Content-Based Prohibitions of Speech that Cannot
      Survive Strict Scrutiny.

          1. The Challenged Laws Target Protected Speech on the Basis of its Content.

          The First Amendment protects impassioned speech, particularly on issues of public

debate. Indeed, full-throated speech—including words that may encourage, but do not incite,

violence—is highly valuable to our democracy, and is especially important in the realm of

political advocacy. The United States has a “profound national commitment to the principle that

debate on public issues”—including construction of the Keystone XL pipeline—“should be

uninhibited, robust, and wide open, and that it may well include vehement, caustic, and

sometimes unpleasantly sharp attacks on government and public officials.” New York Times v.

Sullivan, 376 U.S. 254, 270 (1964). This “is more than self-expression; it is the essence of self-

government.” Garrison v. Louisiana, 379 U.S. 64, 74-75 (1964).

          The First Amendment’s guarantee of free speech is so important that it even covers

speech some might consider undesirable or inflammatory. “The mere tendency of speech to

encourage unlawful acts is not a sufficient reason for banning it.” Ashcroft v. Free Speech

Coalition, 535 U.S. 234, 253 (2002) (emphasis added). In fact, the Supreme Court “has made

clear . . . that mere advocacy of the use of force or violence does not remove speech from the

protection of the First Amendment.” NAACP v. Claiborne Hardware Co., 458 U.S. 886, 927

(1982).

          Rather than recognize the value of free speech in a democracy, the Challenged Laws

attempt to proscribe it—and they do so in a content-based manner. See S.D.C.L. §§ 22-10-6, 22-

10-6.1; Act § 2. As content-based regulations of protected speech, the Laws are presumptively


                                                 12
invalid. See, e.g., RAV v. City of St. Paul, 505 U.S. 377, 382 (1992) (noting that regulations

which attempt to proscribe speech because of disapproval of the ideas expressed are content-

based restrictions and are presumptively invalid). Defendants “bear the burden to rebut that

presumption” by showing that the laws satisfy strict scrutiny. United States v. Stevens, 559 U.S.

460, 468 (2010). Defendants must demonstrate that the statutes are narrowly tailored to

achieving a compelling government interest and that they represent the least restrictive means of

advancing that interest. See Sable Comm’s of Cal. Inc. v. FCC, 492 U.S. 115, 126 (1989). As

detailed below, Defendants cannot satisfy this standard.

       2. The Challenged Laws Are Not Narrowly Tailored to Achieve a Compelling
          Government Interest.

       The government’s interest in maintaining peace is compelling, and it can justify statutes

banning incitement—a narrow, clearly-bound category of unprotected speech. But the

Challenged Laws reach far beyond that unprotected category, and so cannot properly be

characterized as incitement laws. The statutes lack three elements essential to a constitutional

ban on incitement: intent to cause violence, likelihood of causing violence, and imminence of the

intended violence. For that reason, the Challenged Laws are far from narrowly tailored to this (or

any) purported government interest.

       The Supreme Court set forth the test for a constitutional, and therefore narrowly tailored,

incitement law in Brandenburg v. Ohio, 395 U.S. 444 (1969). “The constitutional guarantees of

free speech and free press do not permit a State to forbid or proscribe advocacy of the use of

force or of law violation except where such advocacy is directed to inciting or producing

imminent lawless action and is likely to incite or produce such action.” Brandenburg, 395 U.S. at

447. Under that controlling law, a statute must include three distinct elements to pass

constitutional muster as a prohibition on incitement: the law can proscribe only speech that (1) is


                                                13
uttered with the specific intent to incite lawless action; and (2) is likely to incite such action; but

only if (3) the intended lawless action is imminent. See also Hess v. Indiana, 414 U.S. 105, 109

(1973) (specific intent and likelihood of violence); U.S. v. McDermott, 29 F.3d 404, 406 (8th Cir.

1994) (specific intent); see also Chaplinsky v. New Hampshire, 315 U.S. 568, 572 (1942)

(imminence).

        The Brandenburg Court struck down a state law that “punishe[d] persons who ‘advocate

or teach the duty, necessity, or propriety’ of violence” as a political tool, those “who publish . . .

any book or paper containing such advocacy,” those “who ‘justify’ the commission of violent

acts” with intent to spread a political message, and those “who ‘voluntarily assemble’ with a

group formed ‘to teach or advocate the doctrines of criminal syndicalism.’” 395 U.S. at 448.

Because the law failed to include the elements of intent, likely causation, and imminence, the

Court held that “the statute’s bald definition of the crime in terms of mere advocacy [was] not

distinguished from incitement to imminent lawless action” and therefore violated the

Constitution regardless of the government’s interest. Id. at 448–49.

        The Brandenburg Court also rejected the state’s attempt to punish a leader of the KKK

for telling twelve organizers, “We’re not a revengent [sic] organization, but if our [government]

continues to suppress the white, Caucasian race, it’s possible that there might have to be some

revengeance [sic] given.” Id. at 446. The Court explained that punishing him for this speech

would “punish mere advocacy” and so would exceed the bounds of the First Amendment. Id. at

449.

        As the speech at issue in Brandenburg demonstrates, speech that is protected under this

test may be vehement, aggressive, and distasteful. Nonetheless, adhering to the line carefully

drawn by the Supreme Court is essential to free speech and political discourse. “An advocate



                                                  14
must be free to stimulate his audience with spontaneous and emotional appeals for unity and

action in a common cause.” Claiborne Hardware Co., 458 U.S. at 928. Accordingly, the

Supreme Court has “not permitted the government to assume that every expression of a

provocative idea will incite a riot.” Texas v. Johnson, 491 U.S. 397, 408-09 (1989). Rather,

“[t]he Supreme Court has distinguished between speech which merely advocates law violation

and speech which incites imminent lawless activity.” United States v. Buttorff, 572 F.2d 619, 624

(8th Cir. 1978). As the Eighth Circuit has recognized, “The former is protected; the latter is not.”

Id.

       More than a decade after Brandenburg, the Supreme Court used an even more protective

test to hold that the impassioned speech of civil rights leaders could not be civilly sanctioned as

incitement. Claiborne Hardware Co., 458 U.S. at 928. In Claiborne, the Court noted that, for a

state to impose civil, rather than criminal, liability, not only must the three Brandenburg

elements be satisfied, but unlawful activity must also actually occur as a result of the speech. Id.

(reciting Brandenburg test and then noting that civil liability could only be considered if the

speaker’s language “had been followed by acts of violence[]”).

       Using that test, the Supreme Court held that Charles Evers—as relevant to the case, one

of the leaders of a boycott of all white-owned businesses in Claiborne County, Mississippi that

sought to achieve societal, political, and economic change—could not be held liable for warning

“that the Sheriff could not sleep with boycott violators at night” or for telling participants, “If we

catch any of you going in any of them racist stores, we’re gonna break your damn neck.” Id. at

902. While recognizing that these statements “might have been understood as inviting an

unlawful form of discipline or, at least, as intending to create a fear of violence,” the Court held

that “[t]he emotionally charged rhetoric . . . did not transcend the bounds of protected speech set



                                                  15
forth in Brandenburg” in part because it “d[id] not incite lawless action.” Id. at 928. “To rule

otherwise,” the Court explained, “would ignore the ‘profound national commitment’” to

uninhibited, robust public debate. Id. (quoting Sullivan, 376 U.S. at 270).

       The tests that protected the speech of a KKK leader in Brandenburg and a civil rights

activist in Claiborne from liability under unconstitutional laws equally protect Plaintiffs’ speech

today. Because the Criminal Statutes are not limited to speech intended and likely to cause

imminent violence, and because the Riot Boosting Act additionally fails to require that actual

harm occur as a result of the prohibited speech, the Challenged Laws toss aside the Supreme

Court’s carefully balanced equilibrium. Instead, the Laws “sweep[] within [their] condemnation

speech which our Constitution has immunized from governmental control,” regardless of the

governmental interest. Brandenburg v. Ohio, 395 U.S. 444, 448 (1969).

       The District of South Dakota has recognized the importance of this delicate balance. See

United States ex rel. Means v. Solem, 440 F. Supp. 544, 550 (D.S.D. 1977) (recognizing that a

“restriction . . . on ‘mere advocacy’ and conduct . . .would be an unconstitutional infringement of

the First Amendment”). Solem addressed the question of whether Russell Means, while on bail

pending appeal, could engage in expressive conduct, speech, and association. The state argued

that Mr. Means had violated his bail by participating in American Indian Movement activities.

Chief Judge Nichol rejected that argument, noting that “[t]his nation’s laws and our dedication to

the Bill of Rights will simply not permit” such a result. Id. at 550. Judge Nichol cautioned that

“an invasion of First Amendment rights can not be predicated on a speculative concern of

danger. Such a speculation can too easily be made.” Id. at 551 (citation omitted).

       Thus, while the state is permitted to outlaw violent acts, activities that involve advocacy

and expression are protected by the First Amendment. That distinction applies here with



                                                 16
particular force because the Challenged Laws target expressive activity. Plaintiffs seek to

advocate positions of great public importance and utilize the power of peaceful protest to oppose

policies and actions with which they disagree. In the event Plaintiffs—or anyone else—engage in

violent acts or intentional incitement of imminent violence, they can lawfully be arrested and

prosecuted. But the State is not permitted to do what it seeks to do here, which is to punish

protected expressive speech. In short, the fatal flaw in the Challenged Laws is that, in the State's

zeal to protect itself from acts it can lawfully prosecute, it banned entire categories of expression

that are the hallmark of a free society, and which occupy the highest rung on the First

Amendment ladder. See Carey v. Brown, 447 U.S. 455, 467 (1980). For this reason alone, the

Challenged Laws fail strict scrutiny.

       3. The Challenged Laws Are Not Narrowly Tailored to a Compelling Government
       Interest Because Other South Dakota Laws Already Accomplish Any Valid
       Government Purpose That Could Be Advanced by the Challenged Laws.

       In addition, the Challenged Laws are not narrowly tailored to achieving the government’s

interest in preventing violence, or in preventing disruption to construction through anything other

than protected speech, because other South Dakota laws already make such activity illegal.

       The government’s purported interest in preventing riots is already served by the South

Dakota statute making riot a Class 4 felony. See S.D.C.L. § 22-10-1. Similarly, the government’s

purported interest in preventing problems caused by “out-of-state rioters funded by out-of-state

interests” is already addressed by the crime of “solicitation.” Id. § 22-4A-1. South Dakota also

already criminalizes unlawful assembly. Id. §22-10-9. And South Dakota’s stated interest in

preventing unprotected disruption is already addressed by the misdemeanors of “disorderly

conduct,” id. § 22-18-35, “standing on highway with intent to impede or stop traffic,” id. § 22-




                                                 17
18-40, and “refusal to disperse or refrain from riot or unlawful assembly,” id. § 22-10-11. In

contrast to the Challenged Laws, each of these laws explicitly contains an intent requirement. 3

       Because any purported state interest in the Challenged Laws is already addressed by

existing South Dakota law, there is no compelling state interest to which the Laws are tailored.

To the contrary, the Challenged Laws only infringe upon protected speech. See State v. Kane,

266 N.W.2d 552, 555–56 (S.D. 1978) (holding that S.D.C.L. § 22-10-4 does not raise First

Amendment concerns because it does not contemplate liability for mere advocacy, and affirming

the same for S.D.C.L. §§ 22-10-1 and 22-10-5, but expressly declining to do so for S.D.C.L. §

22-10-6) overruled in part on other grounds by State v. Smith, 353 N.W.2d 338 (S.D. 1984)

(addressing statements in furtherance of a conspiracy).

       Public officials’ statements during the legislature’s consideration of the Riot Boosting

Act support the conclusion that the Act was intended to suppress political speech and expression

that might interfere with the construction of the pipeline. According to the State’s website, the

Act is the “result” of Governor Noem’s meetings “with TransCanada, public safety, law

enforcement officials, lawmakers, and other stakeholders” about “develop[ing] legislative

solutions that allow for an orderly construction process for this pipeline and others.”

http://news.sd.gov/newsitem.aspx?id=24203. According to Governor Noem, the Act’s goal is to

“shut down” entities that “want to come in and create disruption on a build” of the pipeline. See

March 4, 2019 “Press Conference” of Governor Noem, found at

https://www.youtube.com/watch?v=IDHe5cjxgRU at minute 6:24-6:50; see also id. at 11:15-

11:34. Governor Noem’s lobbyist similarly testified that those who participated in the protest at



3
 Plaintiffs take no position as to whether these other laws pass First Amendment scrutiny. They
are cited here only to show that the State has means other than bans on protected speech to
address their purported concerns.
                                                 18
Standing Rock in North Dakota were “professional protesters” from other parts of the country

who had to be stopped. See “Hearing on SB 189 and 190,” found at

https://sdlegislature.gov/Legislative_Session/Bills/Bill.aspx?Bill=SB189&Session=2019 at

minute 16:50.

       Thus, the Challenged Laws additionally fail strict scrutiny because, far from being

tailored to a compelling government interest, they squelch protected speech—something the state

should have no interest in doing. 4 South Dakota is not permitted under the First Amendment to

ban protesters, nor criminalize speech that might “create a disruption” in the minds of those who

favor the pipeline. Simply put, the state of South Dakota cannot make it illegal to oppose a

pipeline or to encourage others to oppose a pipeline.

       B.       The Challenged Laws Are Fatally Overbroad.

       Even assuming that a narrow band of speech covered by the Challenged Laws is

unprotected, it is disproportionately small in comparison to the universe of advocacy speech the

Laws cover. As noted above, in light of the Laws’ insufficient tailoring under Brandenburg and

existing South Dakota law, the Challenged Laws appear to regulate largely, if not entirely, that

which the government cannot regulate: protected speech. Thus, their overbreadth is “substantial,

not only in an absolute sense, but also relative to the statute[s’] plainly legitimate sweep.” United

States v. Williams, 553 U.S. 285, 292 (2008).

       “The first step in [an] overbreadth analysis is to construe the challenged statute[.]” Id. at

293. The second is to assess “whether the statute, as [a court has] construed it, criminalizes a



4To the extent the government is able to articulate an actual and compelling interest not
accomplished through existing South Dakota law, the Challenged Laws nevertheless fail strict
scrutiny because, as described above, they lack the elements necessary to be narrowly tailored to
any government interest: intent to cause violence, likelihood that the speech will cause violence,
and imminence of the intended violence.
                                                 19
substantial amount of protected expressive activity.” Id. at 297. “[T]he critical dispute . . . is

whether, and to what extent, the words [of the statute] criminalize protected speech.” United

States of America v. Sineneng-Smith, 910 F.3d 461, 473 (9th Cir. 2018). The words “directs,

advises, encourages, [and] solicits,” used in S.D.C.L. §§ 22-10-6, 22-10-6.1, and § 2 of the Act,

cover a broad range of speech. The same is true for the words “solicits or compensates” in § 4 of

the Act. This is particularly troubling given the absence of any temporal, causal, or intent-based

limitations in the Laws.

       1. The Challenged Laws’ Prohibition on Encouraging, Advising, Soliciting, and
          Directing Is Overbroad.

       Both by their common definitions and in accordance with how courts have interpreted

them, the terms “directs, advises, encourages, or solicits” encompass a wide range of protected

speech. “Encourage” is commonly defined as “to inspire with courage, animate, inspirit,” Oxford

English Dictionary Online (3d ed. 2018), and courts across the country have applied it consistent

with its dictionary definition. See United States v. Thum, 749 F.3d 1143, 1147 (9th Cir. 2014);

United States v. He, 245 F.3d 954, 960 (7th Cir. 2001); State v. Melchert-Dinkel, 844 N.W. 2d

13, 23 (Minn. 2014). Similarly, the ordinary definition of “advise” is “to inform (someone) about

a fact or situation[].” Oxford English Dictionary Online (3d ed. 2018); see also Melchert-Dinkel,

844 N.W. 2d at 23 (same). These definitions encompass a large amount of protected speech.

       Courts around the country have struck down statutes that prohibit “encouraging” or

“advising” unlawful activity as overbroad. In striking down a federal law that criminalized

“encourag[ing] or induc[ing] an alien to come to, enter, or reside in the United States,” the Ninth

Circuit held that no “reasonable reading of the statute can exclude speech.” Sineneng-Smith, 910

F.3d at 467. “To conclude otherwise, [a court] would have to say that ‘encourage’ does not mean

encourage and that a person cannot ‘induce’ another with words.” Id.; see also Melchert-Dinkel,


                                                  20
844 N.W. 2d at 23-24 (holding that a statute that criminalized “advis[ing]” or “encourag[ing]”

another to commit suicide was overly broad). As the Ninth Circuit explained, “[a]t the very least,

it is clear that the statute potentially criminalizes the simple words—spoken to a son, a wife, a

parent, a friend, a neighbor, a coworker, a student, a client—‘I encourage you to stay here.’”

Sineneng-Smith, 910 F.3d at 467. Equally, the Challenged Laws’ prohibition potentially

sanctions the simple words, spoken to a friend, a fellow organizer, or a nearby protester, “I

encourage you to fight the Keystone XL pipeline with all you’ve got.”

       Laws prohibiting “encouraging” or “soliciting” are also fatally overbroad. 5 In National

Gay Task Force v. Board of Educ. of City of Oklahoma City, the Tenth Circuit, in a decision

affirmed by the Supreme Court, struck down as overbroad an Oklahoma statute that prohibited

teachers from “advocating, soliciting, imposing, encouraging or promoting public or private

homosexual activity,” which was illegal in Oklahoma at that time. 729 F.2d 1270, 1274 (10th

Cir. 1984), aff'd sub nom. Bd. of Educ. of City of Oklahoma City, Okl. v. Nat'l Gay Task Force,

470 U.S. 903 (1985). The court held that “‘[e]ncouraging’ and ‘promoting,’ like ‘advocating,’ do

not necessarily imply incitement to imminent action” and so the law was overbroad. Id. at 1274.

In addition, the court noted that the law could attach to “[a]ny public statement that would come

to the attention of school children, their parents, or school employees.” Id. at 1275. Here, the



5 While criminal solicitation is a separate offense under South Dakota law, S.D.C.L. § 22-4A-1,
the word “solicit” is clearly intended to have a different meaning in the Challenged Laws.
S.D.C.L. § 22-4A-1 includes “solicit” in a list of terms which also includes “commands, hires,
[and] requests[.]” In contrast, the Challenged Laws include the word in a list with “directs,
advises, and encourages[.]” Therefore, the doctrine of noscitur a sociis—that a term is to be
interpreted according to the words with which it is associated—shows that in this situation
”solicits” should be defined similarly to “encourages” or “advises.” See United States v.
Williams, 553 U.S. 285, 294 (2008) (noting that a statute’s “string of operative verbs[,]”
including the verb “solicits,” should be defined in context of the other words in the list). As such,
the existence of S.D.C.L. § 22-4A-1 does not alleviate concerns about the overbroad nature of
the word “solicits” in the Challenged Laws.
                                                 21
Challenged Laws prohibit any statements “soliciting” and “encouraging” conduct that could

come to the attention of a protester or rioter and so are equally overbroad.

       In United States v. Dellinger, the Seventh Circuit upheld a federal prohibition on

“urging” riots—but only after cautioning that, had “urge” been defined to include merely

soliciting, the law would have impermissibly criminalized “little more than an effort at

persuasion, unrelated to its potential for or success in producing the desired action.” 472 F.2d

340, 361 (7th Cir. 1972). The court upheld the prohibition on “urging” only because that word

typically refers to more forceful behavior than solicitation, and because the law provided that

“mere oral or written advocacy of ideas or expressions of belief” could not trigger liability. Id. at

361–62.

       The Challenged Laws’ prohibition on encouraging, advising, soliciting, and directing

cannot be similarly saved. Rather, the Laws impermissibly capture “effort[s] at persuasion,

unrelated to [their] potential for or success in producing the final result.” Dellinger, 472 F.2d at

361. The Challenged Laws could result in speakers being punished for nothing more than

publicly expressing support for anti-pipeline protests. This includes Plaintiff’s past, present, and

future advocacy—such as the NDN Plaintiffs’ current fundraising for Native-led resistance to the

pipeline and future plans to train individuals who will set up prayer camps; DRA’s efforts to

encourage and educate ranchers and environmentalists to urge the State to deny Keystone XL’s

permit; the IEN Plaintiffs’ practice of maintaining an informational clearinghouse, organizing

campaigns, directing actions and public awareness, and building the capacity of community and

tribes to address environmental justice issues; and Sierra Club’s campaign to educate the public

about the risks and impacts of Keystone XL through social media, online materials, newspaper

op-eds, and other mediums.



                                                 22
       The Laws also reach a substantial swath of protected speech uttered by those not before

the Court. Because “[t]he danger of the [Challenged Laws] ‘is, in large measure, one of self-

censorship; a harm that can be realized even without an actual prosecution,’” St. Paul Area

Chamber of Commerce v. Gaertner, 439 F.3d 481, 487 (8th Cir. 2006) (quoting Virginia v.

American Booksellers Ass’n, 484 U.S. 383, 393 (1988)), a court should “not hesitate[] to take

into account possible applications of the statute[s] in other factual contexts besides that at bar.”

NAACP v. Button, 371 U.S. 415, 432 (1963).

       For example, if a protest of the Keystone XL pipeline turned violent, the Laws would

reach an individual who invited a friend to the protest, one who posted “#NoKeystoneXL” on

social media causing others to attend, or one who chipped in for gas money to help friends attend

the protest. The same would hold true even if these individuals engaged in such speech and

advocacy weeks before the riot occurred. 6

       Similarly, if a protester were unsure about whether or not to join in the violent activity

and, while debating, checked his phone to find that a public figure whom he greatly admired had

just tweeted, “We must do everything we can to stop the Keystone XL pipeline,” the public

figure would be liable under the Challenged Laws should the protester, spurred on by the

message, decide to engage in violent or forceful activity. This liability would attach regardless of

whether the public figure intended to advocate the use of violence, and regardless of whether the

public figure even knew about the imminent violence. In fact, even if the public figure then sent




6 While the State may attempt to argue that S.D.C.L. § 22-10-6 or § (2)(1) of the Act satisfies the
imminence requirement because those statutes require that the speaker must both participate in
the riot and encourage others to violence, the laws do not make clear that the speech must be
uttered during the riot. Instead, it is enough that the speaker participated in the riot, and, at some
point, made a statement that (to a jury) encouraged a rioter to acts of force or violence.
                                                  23
out an additional tweet that made clear he or she did not intend to advocate violence, the public

figure could still be liable for the behavior of the protester.

        And, though the Riot Boosting Act was passed with the pipeline protests in mind, these

Laws chill speech reflecting various ideologies, on different issues, and with diverse goals. For

example, those who invite friends to, encourage others via social media to go to, contribute

financially to, or help advise the organizers of a “Trump 2020” rally—or simply tweet “I

encourage Trump supporters to do everything within their power to re-elect our President”—

could equally be sanctioned if related events turned violent. 7

        2. The Riot Boosting Act’s Prohibition on Soliciting or Compensating Others to Be
           Arrested Is Overbroad.

        Section 4 of the Riot Boosting Act—which makes a “defendant who solicits or

compensates any other person . . . to be arrested” liable for treble damages—is also fatally

overbroad. As noted above, the Act’s used of “solicitation,” both here and in § 2, encompasses a

wide range of speech.

        Even assuming that “solicitation” in § 4 refers to a narrower category of speech than the

same word in § 2, it is nevertheless overbroad. While the government may prohibit solicitation

of an unlawful act, the Supreme Court has rejected “the contention that ‘solicitation’ is wholly

outside the area of freedoms protected by the First Amendment.” Button, 371 U.S. at 429.

Rather, “a State cannot foreclose the exercise of constitutional rights by mere labels.” Id. On that

basis, the Supreme Court held that the First and Fourteenth Amendments protected the NAACP’s




7
 Should the State argue that the Laws would not be applied to cover this type of speech, that
admission underscores the Laws’ vagueness and overbreadth, and the reality that the Riot
Boosting Act is merely an attempt to target one type of political speech that the state deems
undesirable.
                                                   24
solicitation of clients for mission-driven litigation, and that a state could not prohibit such

solicitation. Id. at 428–29.

        This conclusion also holds for the Act’s ban on soliciting another “to be arrested.”

Getting arrested is not an unlawful act, and individuals who are arrested have not necessarily

committed unlawful acts. See Davis v. United States, 229 F.2d 181, 185 (8th Cir. 1956) (“[A]n

arrest is in the nature of a mere accusation, and is not evidence that the person arrested has

committed the offense charged.”). Yet, under § 4, a defendant could be exposed to treble

damages for compensating or soliciting a person to commit a lawful act that ends in a false

arrest. This is in sharp contrast to South Dakota’s criminal solicitation law, which penalizes only

intentional solicitation, and only of a felony level offense that is likely to occur. S.D.C.L. § 22-

4A-1.

        Section 4’s ban on “compensating” another “to be arrested” is equally problematic. In

Claiborne Hardware Co., the Supreme Court specifically rejected the notion that an organization

assisting its members with legal costs, such as posting bond and providing legal representation

for those arrested during the boycott, could expose the organization to civil liability. 458 U.S. at.

931 n.78. The Act violates this precedent. For example, an organization’s members could be

reasonably concerned that if they attended a protest, there would be a chance that, even if they

were protesting peacefully, they could be arrested as the police attempted to disperse the

assembly. In order to assuage this fear, the organization could assure its members that if they

were arrested at a protest but not convicted of a crime, then they would be reimbursed for the

cost of their bail. Under the Act, regardless of the ultimate guilt or innocence of the arrestee, the

organization would be liable for treble damages. This result is a far cry from the “precision of

regulation” required by Claiborne Hardware Co., 458 U.S. at 931. Additionally, § 4 of the Act



                                                  25
provides a substantial incentive for the State, through its police force, to arrest as many protesters

as possible, regardless of whether their activities are unlawful, in order to expose any so-called

“riot boosters” to treble damages, adding to the Act’s chilling effect.

       Thus, the amount of protected speech the Challenged Laws impact is substantial when

compared to their legitimate sweep. Although “[t]he concept of ‘substantial overbreadth’ is not

readily reduced to an exact definition,” Members of City Council of L.A. v. Taxpayers for

Vincent, 466 U.S. 789, 800 (1984), the Supreme Court has made clear that criminal statutes

“must be scrutinized with particular care” and “those that make unlawful a substantial amount of

constitutionally protected conduct may be held facially invalid even if they also have legitimate

application.” City of Houston v. Hill, 482 U.S. 451, 459 (1987). Our First Amendment “freedoms

are delicate and vulnerable, as well as supremely precious.” Button, 371 U.S. at 433. Because

they “need breathing space to survive, government may regulate in the area only with narrow

specificity.” Id. The Challenged Laws fail to meet this standard and are facially invalid.

   B. The Riot Boosting Act Violates the First Amendment Right of Association.

       As noted above, the Riot Boosting Act applies not only to individuals but also

organizations. Because the law broadly defines “person” to include, inter alia, organizations

such as any “nonprofit, other entity or any group acting as a unit[,]” any organization that

provides services that could be interpreted as encouraging or advising protesters to commit an

unlawful act would be liable under § 2 of the Act. This result is in direct contrast to the Supreme

Court’s holding in Claiborne Hardware Co., which overturned a lower court’s determination that

the NAACP was civilly liable based on Charles Evers’ speech, quoted above. 458 U.S. at 929–

30. In addition to holding that Mr. Evers’ speech was protected, the Supreme Court also made

clear that the state could not have imposed liability on the NAACP for his speech even if it had



                                                 26
been unlawful unless it was “undertaken within the scope of [the organization’s] actual or

apparent authority,” or the organization “had knowledge and specifically ratified” the unlawful

acts. Id. at 930-32. In reaching this conclusion, the Court recognized that “[t]he rights of political

association are fragile enough without adding the additional threat of destruction by lawsuit.” Id.

at 931. The Act ignores this principle, and allows liability to attach to an organization that does

not have knowledge of, and did not specifically ratify, violent acts.

       Additionally, as noted above, § 4 of the Riot Boosting Act directly contradicts Claiborne

Hardware Co. and chills associational rights by exposing an organization to damages if it

provides bail for any members who have been arrested. In Claiborne Hardware Co., the

Supreme Court held that the NAACP posting bond and providing legal representation for those

arrested during the boycott was not evidence that it had ratified illegal behavior. Id. at 931 n.78.

No safeguards for associational rights are present in the Riot Boosting Act, and it is

unconstitutional for this additional reason.

   C. The Challenged Laws are Void for Vagueness

       Finally, the Challenged Laws are impermissibly vague in violation of the Fourteenth

Amendment. “It is a basic principle of due process that an enactment is void for vagueness if its

prohibitions are not clearly defined.” Grayned v. City of Rockford, 408 U.S. 104, 108 (1972).

Due process requires clarity for two reasons. First, a vague law “fails to give ordinary people fair

notice of the conduct it punishes,” Johnson v. United States, 135 S. Ct. 2551, 2556 (2015); Duhe

v. City of Little Rock, 902 F.3d 858, 864 (8th Cir. 2018), and second, it invites “arbitrary and

discriminatory application” by failing to provide “explicit standards for those [government

actors] who apply [it].” Grayned, 408 U.S. at 108.




                                                 27
        Courts have been especially willing to invalidate statutes for vagueness when they

criminalize behavior based on the reaction it causes in others, when they do not contain a

scienter requirement, and when they risk chilling speech. The Challenged Laws embody each of

these infirmities.

        The Challenged Laws’ prohibition on encouraging, advising, directing, and soliciting

others is vague in part because it is defined by the reactions of listeners. Courts have invalidated

statutes on this ground because reactions can vary by listener and, therefore, they are impossible

to know in advance. In Coates v. City of Cincinnati, 402 U.S. 611, 614 (1971), the Supreme

Court invalidated a statute that prohibited “annoy[ing]” passersby as impermissibly vague

because “[c]onduct that annoys some people does not annoy others.” Id. More recently, the

Eighth Circuit found a city ordinance that prohibited conduct and speech that resulted in “such a

gathering of persons or stopping of vehicles as to impede either pedestrians or vehicular traffic”

to be unconstitutionally vague because it “criminalize[d] activity based primarily on often

unpredictable reactions of third parties rather than directly on a person's own actions.” Stahl v.

City of St. Louis, 687 F.3d 1038, 1042 (8th Cir. 2012). While the court did not find the ordinance

to be “vague in the traditional sense that its language is ambiguous,” it held that “the ordinance

does not provide people with fair notice of when their actions are likely to become unlawful.” Id.

(“The ordinance criminalizes speech if it has the consequence of obstructing traffic, but the

speaker does not know if his or her speech is criminal until after such an obstruction occurs.”).

        The same is true of the Challenged Laws: a violation occurs if an individual or

organization’s words have the effect of encouraging another person. Similar to the problem the

Supreme Court identified in Coates, what encourages one person may not encourage another,

402 U.S. at 614; and, as in Stahl, “in many situations such an effect is difficult or impossible to



                                                 28
predict,” 687 F.3d at 1041. Therefore, the Challenged Laws do not provide appropriate notice of

what will trigger liability.

        The Challenged Laws are also vague because they lack a mens rea requirement. See City

of Chicago v. Morales, 527 U.S. 41, 55 (1999) (holding a vague law with no mens rea

requirement that infringes on a constitutional right “is subject to facial attack”). In Stahl, the

Eighth Circuit held that the “due process and fair notice infirmity [wa]s further demonstrated by

the ordinance’s lack of a mens rea requirement.” 687 F.3d at 1041. The Eighth Circuit recently

re-emphasized the importance of a scienter requirement when upholding Arkansas’ disorderly

conduct statute, which prohibits intentionally causing “inconvenience, annoyance and alarm,”

“primarily because it contains a mens rea requirement[.]” Duhe v. City of Little Rock, 902 F.3d

858, 864 (8th Cir. 2018). Each of the Challenged Laws lacks this element.

        Finally, clarity is especially important in the Challenged Laws because they interfere with

First Amendment rights. See Vill. of Hoffman Estates v. Flipside, Hoffman Estates, Inc., 455 U.S.

489, 499 (1982); Button, 371 U.S. at 432–33. This increased scrutiny is necessary because if a

law “abuts upon sensitive areas of basic First Amendment freedoms[,]” then it “inevitably leads

citizens to steer far wider of the unlawful zone . . . than if the boundaries of the forbidden areas

were clearly marked.” Stahl, 687 F.3d at 1041 (quoting Grayned v. City of Rockford, 408 U.S.

104, 109 (1972)). Additionally, “[s]peech is an activity particularly susceptible to being chilled,

and regulations that do not provide citizens with fair notice of what constitutes a violation

disproportionately hurt those who espouse unpopular or controversial beliefs.” Id.; see also

Coates, 402 U.S. at 615 (highlighting the importance of statutory clarity in the First Amendment

context).




                                                  29
       Moreover, the exacting requirement of clarity where free speech is involved is “based in

part on the need to eliminate the impermissible risk of discriminatory enforcement, for history

shows that speech is suppressed when either the speaker or the message is critical of those who

enforce the law.” Gentile v. State Bar of Nevada, 501 U.S. 1030, 1051 (1991) (citations omitted).

That danger is particularly stark where, as here, a law (the Riot Boosting Act) has admittedly

been passed in direct response to specific protests and in coordination with the entities against

whom the protests are directed.

       The Challenged Laws suffer from each of these deficiencies—they punish speech based

on the reaction it causes in others, they do not include a mens rea element, and they are

susceptible to limiting free speech on controversial public issues, including construction of the

pipeline. The Challenged Laws will chill speech on this and other important issues. Therefore,

the Laws are void for vagueness and unconstitutional.

       III. Plaintiffs Will Suffer Immediate and Irreparable Harm Without an Injunction

       Absent an injunction, Plaintiffs continue to face immediate and irreparable harm: they

must choose between restricting their speech on an issue that greatly affects them and facing

criminal and civil liability under the Challenged Laws. They are presented with this choice every

day as they prepare for trainings and other support of protests, including, for example, NDN

Plaintiffs’ upcoming training on April 6.

       “The loss of First Amendment freedoms, for even minimal periods of time,

unquestionably constitutes irreparable injury.” Elrod v. Burns, 427 U.S. 347, 373 (1976). In

addition, when, as here, “a party brings a pre-enforcement challenge to a statute that provides for

criminal penalties and claims that the statute chills the exercising of its right to free expression,

the chilling effect alone may constitute injury.” St. Paul Area Chamber of Commerce v.



                                                  30
Gaertner, 439 F.3d 481, 487 (8th Cir. 2006). Therefore, this factor strongly favors a grant of

preliminary injunction.

       IV. The Balance of Harms Favors Plaintiffs’ Constitutionally Protected Rights.

       As noted above, the chilling of Plaintiffs’ free speech is an irreparable and substantial

injury. See Phelps-Roper v. Nixon, 509 F.3d 480 (8th Cir. 2007). Meanwhile, Defendants would

face no comparable harm as a result of an injunction. As an initial matter, the State has claimed

that the purpose of the Riot Boosting Act is to deal with unruly protests meant to disrupt

construction of the pipeline. However, construction of the pipeline is currently enjoined.

Indigenous Envtl. Network v. United States Dep’t of State, 347 F. Supp. 3d 561 (D. Mont. Nov.

8, 2018); see also Indigenous Envtl. Network v. United States Dep’t of State, No. CV-17-29-GF-

BMM, 2019 WL 652416 (D. Mont. Feb. 15, 2019). Because the construction is enjoined, the

State will suffer no harm if the Riot Boosting Act is preliminarily enjoined. The State’s interest

in enforcing S.D.C.L. §§ 22-10-6 and 22-10-6.1 while litigation proceeds is similarly weak.

While the State may assert an interest in prohibiting lawlessness, as noted above, other South

Dakota laws advance that interest, while these Laws target protected speech, highlighting the

harm to Plaintiffs and tipping the balance further in their favor.

   V. The Public Interest Favors Granting an Injunction

       Finally, the public interest favors an injunction. “[T]he public interest, as reflected in the

principles of the First Amendment, is served by free expression on issues of public concern.”

Kirkeby v. Furness, 52 F.3d 772, 775 (8th Cir. 1995); see also New York Times v. Sullivan, 376

U.S. 254, 270 (1964) (emphasizing the importance of “uninhibited, robust, and wide-open”

debate on public issues); Texas v. Johnson, 491 U.S. 397, 408-09 (1989) (noting that the First

Amendment best “serve[s] its high purpose when it induces a condition of unrest, creates

dissatisfaction with conditions as they are, or even stirs people to anger[]”); Wolf v. City of

                                                 31
Aberdeen, S.D., No. CIV. 90-1014, 1990 WL 272709, at *2 (D.S.D. July 2, 1990) (“In addition,

judicial intervention in this dispute will necessarily further the public interest in the free

dissemination of information relative to local government administration.”)

        By allowing South Dakota to hold speakers, and any organizations that associate with

them, criminally and civilly liable for any speech that encourages a rioter to commit an act of

violence, the state is depriving the public of the benefits of full-throated discourse on important

public issues. Therefore, the public interest also favors granting Plaintiffs’ motion for

preliminary injunction. Moreover, the public interest is served by striking unconstitutional laws

from the books.

                                           CONCLUSION

        The First Amendment right to free speech, especially regarding issues of public concern,

is fundamental to a functioning democracy. Unfortunately, South Dakota has not abided by well-

settled First Amendment jurisprudence. Instead, the State has enacted legislation that contains

broad and undefined terms and punishes speakers regardless of their intent or the likelihood that

their speech will cause imminent violence. Because the State chose to ignore the Supreme

Court’s guidance, and because Plaintiffs and the public will continue to suffer irreparable harm

otherwise, the Court should grant Plaintiffs’ motion for preliminary injunction.




                                                  32
Dated this 9th day of April, 2019

                                         /s/ Brendan V. Johnson___________
                                         Brendan V. Johnson (SD Bar # 3263)
                                         Erica A. Ramsey (SD Bar # 4901)
                                         Timothy W. Billion (SD Bar # 4641)

                                         ROBINS KAPLAN LLP
                                         140 North Phillips Ave, Suite 307
                                         Sioux Falls, SD 57104
                                         Tel: 605-335-1300
                                         BJohnson@RobinsKaplan.com
                                         ERamsey@RobinsKaplan.com
                                         TBillion@RobinsKaplan.com


                                         Courtney Bowie*
                                         American Civil Liberties Union of South
                                         Dakota
                                         P.O. Box 1170
                                         Sioux Falls, SD 57101
                                         Tel: 201-284-9500
                                         cbowie@aclu.org
                                         * To be admitted pro hac vice

                                         Vera Eidelman*
                                         American Civil Liberties Union Foundation
                                         Speech, Privacy, and Technology Project
                                         125 Broad St.
                                         New York, NY 10004
                                         Tel: 212-549-2500
                                         veidelman@aclu.org
                                         *To be admitted pro hac vice

                                         Stephen Pevar (SD Bar # 1364)
                                         American Civil Liberties Union Foundation
                                         765 Asylum Avenue
                                         Hartford, CT 06105
                                         Tel: 860-570-9830
                                         Fax: 860-570-9840
                                         spevar@aclu.org
                                         Attorneys for Plaintiffs




                                    33
                            CERTIFICATE OF COMPLIANCE

        I, Brendan V. Johnson, hereby certify that the foregoing memorandum complies with the
limits in D.S.D. Civ. LR 7.1(B)(1). I further certify that, in preparation of this memorandum, I
used Microsoft Word 2016 and this word processing program has been applied specifically to
include all text – including headings, footnotes, and quotations – except the caption, signature
block, and this certification. I further certify that this document contains 10,279 words.


                                                           /s/ Brendan V. Johnson___________




                                               34
                                 CERTIFICATE OF SERVICE

       I hereby certify that on April 9, 2019, the foregoing was served upon the following
counsel for the parties via e-mail.



Richard M. Williams
Chief Deputy Attorney General
Office of the Attorney General
1302 E. Hwy. 14, Suite 1
Pierre, SD 57501-8501
Phone: (605) 773-3215
Fax: (605) 773-4106
Rich.williams@state.sd.us

Attorney for Defendants Governor Noem and
Attorney General Ravnsborg

J. Crisman Palmer
Gunderson Palmer Nelson Ashmore LLP
506 Sixth Street
PO Box 8045
Rapid City, SD 57709
Phone: (605) 342-1078
Fax: (605) 342-9503
cpalmer@gpna.com

Attorney for Defendant Sheriff Thom




                                                           /s/ Brendan V. Johnson___________




                                               35
